Case 0:20-cv-60206-AOV Document 12 Entered on FLSD Docket 02/27/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CV-60206-VALLE

                                          CONSENT CASE

  CHRISTOPHER GRIFFIN

         Plaintiff,
  v.

  TROPSTAR LLC d/b/a
  SPENCER'S CORNER BAR, et al.,

         Defendants.
                                                       /

                        ORDER APPROVING SETTLEMENT
                 AGREEMENT AND DISMISSING CASE WITH PREJUDICE

         THIS MATTER is before the Court upon the Joint Motion for Approval of Confidential

  Settlement Agreement and Dismissal with Prejudice Based on In Camera Inspection (ECF No. 11)

  (the “Motion”). Pursuant to the parties’ consent, this case is before the undersigned for all

  proceedings, including trial and entry of final judgment. See (ECF Nos. 8 and 9).

         This case includes claims under the Fair Labor Standards Act (“FLSA”) for alleged

  violations of the statutory overtime provisions. See 29 U.S.C. § 201 et seq.; (ECF No. 1). On

  February 25, 2020, the parties filed the instant Motion indicating that “they had negotiated an

  amicable resolution of the matter.” (ECF No. 11 at 2).

         Before this Court can dismiss this case and approve a settlement of the FLSA claims, the

  court must scrutinize the settlement and determine that it is a “fair and reasonable resolution of a

  bona fide dispute over FLSA provisions.” Lynn’s Food Stores, Inc. v. United States, 679 F.2d

  1350, 1355 (11th Cir. 1982). In doing so, courts consider various factors, including: (1) the
Case 0:20-cv-60206-AOV Document 12 Entered on FLSD Docket 02/27/2020 Page 2 of 3



  possible existence of collusion behind the settlement; (2) the complexity, expense, and likely

  duration of the litigation; (3) the stage of the proceedings and the amount of discovery

  completed; (4) the probability of the plaintiff’s success on the merits; (5) the range of possible

  recovery; and (6) the opinions of counsel. See Leverso v. S. Trust Bank of Ala. Nat. Assoc., 18 F.3d

  1527, 1531 n.6 (11th Cir. 1994); see also McHone v. Donald P. Hoekstra Plumbing, Inc., No. 10-

  CV-60322, 2010 WL 4625999, at *1 (S.D. Fla. Nov. 4, 2010); Dees v. Hydradry, Inc., 706 F.

  Supp. 2d 1227, 1241 (M.D. Fla. 2010). In the end, if the settlement reflects a reasonable

  compromise over FLSA issues that are actually in dispute, the court may approve the settlement

  “to promote the policy of encouraging settlement in litigation.” Lynn’s Food Stores, 679 F.2d at

  1354.

          Here, the Court has scrutinized the terms of the FLSA Settlement Agreement and Release,

  and considered the above factors, the overall strengths and weaknesses of the parties’ respective

  positions, and the parties’ desire to resolve this case sooner rather than later to avoid the costs and

  uncertainty of litigation. The Court also considered that Plaintiff’s claims were disputed as to

  liability and amount and that all parties were represented by counsel. Lastly, the Settlement

  Agreement specifies the portion of the settlement amount to be paid to Plaintiff and the amounts

  designated for attorney’s fees and costs.       Accordingly, the Court finds that the Settlement

  Agreement and Release is a fair and reasonable resolution of a bona fide FLSA dispute.

          In addition, the Court considered “the reasonableness of [Plaintiffs’] counsel’s legal fees

  to assure both that counsel is compensated adequately and that no conflict of interest taints the

  amount the wronged employee recovers under a settlement agreement.” Silva v. Miller, 307 F.

  App’x 349, 351 (11th Cir. 2009). Having done so, the Court finds that the amount of the settlement

  proceeds attributable to Plaintiffs’ counsel’s legal fees is reasonable.

                                                    2
Case 0:20-cv-60206-AOV Document 12 Entered on FLSD Docket 02/27/2020 Page 3 of 3



        Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

        (1)    The parties’ Settlement Agreement is APPROVED, and this case is DISMISSED

  WITH PREJUDICE;

        (2)    The Court retains jurisdiction for 30 days from the date of this Order to enforce the

  Settlement Agreement.

        (3)    This case remains administratively CLOSED.

        DONE AND ORDERED in Chambers, at Fort Lauderdale, Florida, on February 27, 2020.



                                                     ____________________________________
                                                     ALICIA O. VALLE
                                                     UNITED STATES MAGISTRATE JUDGE

  Copies furnished:
  All Counsel of Record




                                                 3
